DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1,
1. A method for collecting manufacturer-specific CAN data for at least a first vehicle type of a plurality of vehicle types comprising:

 a plurality of third subprocesses, each thereof associated with a unique HWID and at least one vehicle type of a plurality of vehicle types, a third subprocess including: 

collecting vehicle CAN data based on definition data, definition data defining CAN payload data bytes and CAN ID associated with each data type of the vehicle CAN data; 

providing the vehicle CAN data to a fourth process;

 collecting and processing undefined CAN data for determining first candidate data for defining CAN payload data bytes and CAN ID associated with a first candidate for undefined manufacturer-specific CAN data associated with a vehicle type corresponding to the third subprocess; 

providing the first candidate data to a fourth subprocess; 

upon receiving instruction data from the fourth subprocess, adding an indication of CAN payload data bytes and CAN ID of the undefined manufacturer-specific CAN data associated with the at least a first vehicle type to the definition data for forming new definition data; 

collecting the vehicle CAN data based on the new definition data; 

the fourth subprocess including: 
receiving and processing the plurality of vehicle CAN data for providing an indication of vehicle CAN data associated with at least a first HWID; 

processing a plurality of the first candidate data for determining a definition for the undefined manufacturer-specific CAN data associated with the at least a first vehicle type; and 

providing instruction data to a portion of the plurality of third processes, first instruction data providing a definition of CAN payload data bytes and CAN ID of the undefined manufacturer-specific CAN data associated with the at least a first vehicle type.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stein et al (WO 2020/178811) teaches on page 3, in lines 4-20:
In accordance with a first aspect of the presently disclosed subject matter, there is provided a system for generating a set of rules for detecting Controller Area Network (CAN) messages anomalies, the system comprising a processing resource configured to: obtain a training set including a plurality of CAN messages associated with respective one or more vehicles, each CAN message having properties including (a) a CAN message type, (b) a size, (c) a payload, and (d) a corresponding timestamp; wherein for each CAN message type appearing in the plurality of CAN messages of the training set, the timestamps of the CAN messages of the corresponding CAN message type are derived from a stationary distribution; train a model, using the training set, the model characterizing statistical relationships between one or more first types of CAN messages of respective first CAN message type and one or more second types of CAN messages each of respective second CAN message type, wherein the statistical relationships are based on one or more of the properties of the CAN messages of the training set; wherein the model is usable for identifying anomalies within a sequence of input CAN messages upon a first input CAN message of the sequence of input CAN messages, having a first CAN message type, failing to meet a given statistical relationship, of the statistical relationships, with a second input CAN message of the sequence having a second CAN message type.

However, the reference fails to teach or render obvious the above underlined limitations of the independent claim in combination with the other limitations of the claim.
Heintel et al. (US 2019/0289020) teaches in ¶ [0070]:
[0070] The filtering function can comprise rules for the checking or monitoring of messages. It can thus be established: 

[0071] which message type (e.g. Profinet messages only, rather than http messages) is to be monitored;

[0072] which message from which sender(s) or for which receiver(s) is to be monitored; 

[0073] whether messages are to be monitored randomly, or in accordance with a definable condition (e.g. bandwidth/network load), 

[0074] what message content is to be monitored with reference to definable filtering masks or templates, etc.

However, the reference fails to teach or render obvious the above underlined limitations of the independent claim in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442